Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/13/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claims 4, 5, 6, 7, 8, 9, 10 are objected to because of the following informalities:  	Regarding Claim 4, in line 2, “all portions” should read as “portions”.	Regarding Claim 5, in line 3, “the positive polarity side wiring” should read as “the positive wiring”;in line 4, “the negative polarity side wiring” should read as “the negative wiring”;in line 6, “face” should read as “facing”.	Regarding Claim 6, in line 3, “the positive polarity side wiring” should read as “the positive wiring”;in line 4, “the negative polarity side wiring” should read as “the negative wiring”;in line 6, “face” should read as “facing”.	Regarding Claim 7, in line 3, “the positive polarity side wiring” should read as “the positive wiring”;in line 4, “the negative polarity side wiring” should read as “the negative wiring”;Claim 8, in line 3, “the positive polarity side wiring” should read as “the positive wiring”;in line 4, “the negative polarity side wiring” should read as “the negative wiring”;in line 6, “face” should read as “facing”.	Regarding Claim 9, in line 2, “all portions” should read as “portions”.	Regarding Claim 10, in line 2, “a first connection portion” should read as “the first connection portion”;	in line 3, “a second connection portion” should read as “the second connection portion”;	in line 4, “a third connection portion” should read as “the third connection portion”.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-3 are allowable. 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first capacitor for smoothing the DC power supplied from a DC power supply; a second capacitor for removing noise; and a wiring including a positive wiring connected to a positive polarity side of the DC power supply and a negative wiring connected to a negative polarity side of the DC power supply and electrically connecting the DC power supply and the power conversion portion, wherein a first parasitic inductance of the wiring between a first connection portion, to which the power conversion portion is connected, and a second connection portion, to which the second capacitor is connected, is smaller than a second parasitic inductance of the wiring between a third connection portion, to which the DC power supply is connected, and the second connection portion.
Claims 4-10 would be allowable if rewritten to overcome the claim objections made above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2005/0024805 A1 discloses a circuit arrangement for a power semiconductor module having low parasitic inductances.	US Patent Application Publication US 2007/0109715 A1 discloses a capacitor module with a connection portion having low parasitic inductances.	US Patent Application Publication US 2014/0085955 A1 discloses a DC-AC converter having lower parasitic inductance in a bus bar.	US Patent Application Publication US 2018/0206357 A1 discloses a DC-AC converter having balanced power flow.. 	US Patent Application Publication US 2020/0021202 A1 discloses a DC-AC converter having a capacitor circuit unit for improved reliability.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         

/KYLE J MOODY/Primary Examiner, Art Unit 2838